
	
		II
		109th CONGRESS
		2d Session
		S. 3945
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mrs. Clinton (for
			 herself, Mrs. Murray,
			 Mr. Lautenberg, Mrs. Boxer, Mr.
			 Menendez, Ms. Cantwell,
			 Mr. Kennedy, Mr. Inouye, Mr.
			 Kerry, Mr. Jeffords, and
			 Mr. Chafee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the provision by hospitals of emergency
		  contraceptives to women, and post-exposure prophylaxis for sexually transmitted
		  disease to individuals, who are survivors of sexual assault.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Assistance for Rape
			 Emergencies Act.
		2.FindingsCongress finds the following:
			(1)It is estimated that 25,000 to 32,000 women
			 become pregnant each year as a result of rape or incest. An estimated 22,000 of
			 these pregnancies could be prevented if rape or incest survivors had timely
			 access to emergency contraception.
			(2)A 1996 study of pregnancies resulting from
			 rape or incest (published in the American Journal of Obstetrics and Gynecology)
			 found that 50 percent of the pregnancies described in paragraph (1) ended in
			 abortion.
			(3)Surveys have shown that many hospitals do
			 not routinely provide emergency contraception to women seeking treatment after
			 being sexually assaulted.
			(4)The risk of pregnancy after sexual assault
			 has been estimated to be 4.7 percent in survivors who were not protected by
			 some form of contraception at the time of the attack.
			(5)The Food and Drug Administration has
			 declared emergency contraception to be safe and effective in preventing
			 unintended pregnancy, reducing the risk by as much as 89 percent if taken
			 within days of unprotected intercourse and up to 95 percent if taken in the
			 first 24 hours after unprotected intercourse.
			(6)Medical research strongly indicates that
			 the sooner emergency contraception is administered, the greater the likelihood
			 of preventing unintended pregnancy.
			(7)In light of the safety and effectiveness of
			 emergency contraceptive pills, both the American Medical Association and the
			 American College of Obstetricians and Gynecologists have endorsed more
			 widespread availability of such pills.
			(8)The American College of Emergency
			 Physicians and the American College of Obstetricians and Gynecologists agree
			 that offering emergency contraception to female patients after a sexual assault
			 should be considered part of the standard of care.
			(9)Approximately 30 percent of United States
			 women of reproductive age are unaware of the availability of emergency
			 contraception.
			(10)New data from a survey of women having
			 abortions estimates that 51,000 abortions were prevented by use of emergency
			 contraception in 2000 and that increased use of emergency contraception
			 accounted for 43 percent of the decrease in total abortions between 1994 and
			 2000.
			(11)It is essential that all hospitals that
			 provide emergency medical treatment provide emergency contraception as a
			 treatment option to any woman who has been sexually assaulted, so that she may
			 prevent an unintended pregnancy.
			(12)Victims of sexual assault are at increased
			 risk of contracting sexually transmitted diseases.
			(13)Some sexually transmitted infections cannot
			 be reliably cured if treatment is delayed, and may result in high morbidity and
			 mortality. HIV has killed over 520,000 individuals in the United States, and
			 the Centers for Disease Control and Prevention currently estimates that over
			 1,000,000 individuals in the United States are infected with the virus. Even
			 modern drug treatment has failed to cure infected individuals. Nearly 80,000
			 individuals in the United States are infected with hepatitis B each year, with
			 some individuals unable to fully recover. An estimated 1,250,000 individuals in
			 the United States remain chronically infected with the hepatitis B virus and at
			 present, 1 in 5 of those infected individuals may expect to die of liver
			 failure.
			(14)It is possible to prevent some sexually
			 transmitted diseases by treating an exposed individual promptly. The use of
			 post-exposure prophylaxis using antiretroviral drugs has been demonstrated to
			 effectively prevent the establishment of HIV infection. Hepatitis B infection
			 may also be eliminated if an exposed individual receives prompt
			 treatment.
			(15)The Centers for Disease Control and
			 Prevention has recommended risk evaluation and appropriate application of
			 post-exposure treatment for victims of sexual assault. For such individuals,
			 immediate treatment is the only means to prevent a life-threatening
			 infection.
			(16)It is essential that all hospitals that
			 provide emergency medical treatment provide assessment and treatment of
			 sexually transmitted infections to minimize the harm to victims of sexual
			 assault.
			3.DefinitionsIn this Act:
			(1)Emergency
			 contraceptionThe term
			 emergency contraception means a drug, drug regimen, or device that
			 is—
				(A)approved by the Food and Drug
			 Administration to prevent pregnancy; and
				(B)is used postcoitally.
				(2)HospitalThe term hospital has the
			 meaning given such term in title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.),
			 including the meaning applicable in such title for purposes of making payments
			 for emergency services to hospitals that do not have agreements in effect under
			 such title. Such term includes a health care facility that is located within,
			 or that enters into a contract with, a correctional institution or a
			 post-secondary educational institution.
			(3)Licensed
			 medical professionalThe term
			 licensed medical professional means a doctor of medicine, doctor
			 of osteopathy, registered nurse, physician assistant, or any other health care
			 professional determined to be appropriate by the Secretary.
			(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			(5)Sexual
			 assault
				(A)In
			 generalThe term sexual
			 assault means a sexual act (as defined in subparagraphs (A) through (C)
			 of section 2246(2) of title 18, United States Code) where the victim involved
			 does not consent or lacks the capacity to consent.
				(B)Application of
			 provisionsThe definition in
			 subparagraph (A) shall—
					(i)in the case of section 2, apply to males
			 and females, as appropriate;
					(ii)in the case of section 4, apply only to
			 females; and
					(iii)in the case of section 5, apply to all
			 individuals.
					4.Survivors of sexual
			 assault; provision by hospitals of emergency contraceptives without
			 charge
			(a)In
			 generalFederal funds may not
			 be provided to a hospital under any health-related program, unless the hospital
			 meets the conditions specified in subsection (b) in the case of—
				(1)any woman who arrives at the hospital and
			 states that she is a victim of sexual assault, or is accompanied by someone who
			 states she is a victim of sexual assault; and
				(2)any woman who arrives at the hospital whom
			 hospital personnel have reason to believe is a victim of sexual assault.
				(b)Assistance for
			 victimsThe conditions
			 specified in this subsection regarding a hospital and a woman described in
			 subsection (a) are as follows:
				(1)InformationThe hospital promptly provides the woman
			 with medically and factually accurate and unbiased written and oral information
			 about emergency contraception, including information explaining that—
					(A)emergency contraception has been approved
			 by the Food and Drug Administration as a safe and effective way to prevent
			 pregnancy after unprotected intercourse or contraceptive failure if taken in a
			 timely manner, and is more effective the sooner it is taken; and
					(B)emergency contraception does not cause an
			 abortion and cannot interrupt an established pregnancy.
					(2)Emergency
			 contraceptionThe hospital
			 promptly offers emergency contraception to the woman, and promptly provides
			 such contraception to her at the hospital on her request.
				(3)Conditions for
			 informationThe information
			 provided pursuant to paragraph (1) is in clear and concise language, is readily
			 comprehensible, and meets such conditions regarding the provision of the
			 information in languages other than English as the Secretary may
			 establish.
				(4)Provision despite
			 inability to payThe services
			 described in paragraphs (1) through (3) are not denied because of the inability
			 of the woman to pay for the services.
				5.Prevention of
			 sexually transmitted disease
			(a)In
			 generalFederal funds may not
			 be provided to a hospital under any health-related program, unless the hospital
			 provides risk assessment, counseling, and treatment as required under this
			 section to a survivor of sexual assault described in subsection (b).
			(b)Survivors of
			 sexual assaultAn individual
			 is a survivor of a sexual assault described in this subsection if the
			 individual—
				(1)arrives at the hospital and states that the
			 individual is a victim of sexual assault, or is accompanied to the hospital by
			 another individual who declares that the first individual is a victim of sexual
			 assault; or
				(2)arrives at the hospital and hospital
			 personnel have reason to believe the individual is a victim of sexual
			 assault.
				(c)Requirement for
			 risk assessment, counseling, and treatmentThe following shall apply with respect to a
			 hospital described in subsection (a):
				(1)Risk
			 assessmentA hospital shall
			 promptly provide a survivor of a sexual assault with an assessment of the
			 individual’s risk of contracting sexually transmitted infections described in
			 paragraph (2)(A), which assessment shall be conducted by a licensed medical
			 professional and be based upon—
					(A)available information regarding the assault
			 as well as the subsequent findings from medical examination and any tests that
			 may be conducted; and
					(B)established standards of risk assessment
			 which shall include consideration of any recommendations established by the
			 Centers for Disease Control and Prevention, and may also incorporate
			 consideration of findings of peer-reviewed clinical studies and appropriate
			 research utilizing in vitro and non-human primate models of infection.
					(2)CounselingA hospital shall provide a survivor of a
			 sexual assault with advice, provided by a licensed medical professional,
			 concerning—
					(A)significantly prevalent sexually
			 transmitted infections for which effective post-exposure prophylaxis exists,
			 and for which the deferral of treatment would either significantly reduce
			 treatment efficacy or pose substantial risk to the individual’s health;
			 and
					(B)the requirement that prophylactic treatment
			 for infections described in subparagraph (A) shall be provided to the
			 individual upon request, regardless of the ability of the individual to pay for
			 such treatment.
					(3)TreatmentA hospital shall provide a survivor of a
			 sexual assault, upon request, with prophylactic treatment for infections
			 described in paragraph (2)(A).
				(4)Ability to
			 payThe services described in
			 paragraphs (1) through (3) shall not be denied because of the inability of the
			 individual involved to pay for the services.
				(5)LanguageAny information provided pursuant to this
			 subsection shall be clear and concise, readily comprehensible, and meet such
			 conditions regarding the provision of the information in languages other than
			 English as the Secretary may establish.
				(d)Rule of
			 constructionNothing in this
			 section shall be construed to—
				(1)require that a hospital provide
			 prophylactic treatment for a victim of sexual assault when risk assessment
			 (according to recommendations established by the Centers for Disease Control
			 and Prevention) clearly recommends against the application of post-exposure
			 prophylaxis;
				(2)prohibit a hospital from seeking
			 reimbursement for the cost of services provided under this section to the
			 extent that health insurance may provide reimbursement for such services;
			 and
				(3)establish a requirement that any victim of
			 sexual assault submit to diagnostic testing for the presence of any infectious
			 disease.
				6.Agency
			 criteriaNot later than 30
			 days prior to the expiration of the period described in section 7, the
			 Secretary shall publish in the Federal Register criteria for meeting the
			 conditions described in sections 4 and 5.
		7.Effective
			 dateThis Act takes effect on
			 the expiration of the 180-day period beginning on the date of the enactment of
			 this Act.
		
